In a proceeding to cancel the enrollment of appellants-respondents and respondent Ronald J. D’Angelo in the Republican Party and to enjoin them from voting in the Republican Party Primary Election to be held on June 23, 1970, and to enjoin the respondent Board of Elections from placing the names of said parties on the ballot as candidates for the Party position of Member of the State Committee for respectively stated Assembly Districts in Kings County, the cross appeals are as follows from a judgment of the Supreme Court, Kings County, entered June 15, 1970: Appellants-respondents appeal from the portion thereof which granted the application as to them, namely, George L. Clark, Jr. (42nd Assembly District), Clare Sedaño (47th Assembly District), Salvatore Rabito (35th Assembly District), Thomas P. Melnerney and Karen A. Guarrera (51st Assembly District) and Anthony Delloso (44th Assembly District); and respondent-appellant appeals from the portion thereof which denied the application as to respondent Ronald J. D’Angelo. Judgment affirmed as to respondent Ronald J. D’Angelo, without costs. No opinion. Judgment reversed as to appellants-respondents George L. Clark, Jr., Salvatore Rabito and Karen A. Guarrera, on the law and the facts, without costs; proceeding dismissed as to them; and their enrollment validated. It does not appear that there was sufficient tc^support a determination that these three appellants-respondents were not in sympathy with the principles of the Republican Party. Christ, P. J., Hopkins, Kleinfeld, Brennan and Benjamin, JJ., concur. Judgment affirmed as to appellants-respondents Thomas P. Melnerney and Anthony Delloso, without costs. No opinion. Hopkins, Kleinfeld, Brennan and Benjamin, JJ., concur; Christ, P. J., dissents and votes to reverse the judgment as to these two appellants-respondents, to dismiss the proceeding as to them and to validate their enrollment, on the ground it does not appear that there was sufficient to support a determination that these two parties were not in sympathy with the principles of the Republican Party. Judgment affirmed as to appellant-respondent Clare Sedaño, "without costs. No opinion. Kleinfeld, Brennan and Benjamin, JJ., concur; Christ, P. J., and Hopkins, J., dissent and vote to reverse the judgment as to this appellant-respondent, to dismiss the proceeding as to her and to validate her enrollment, on the ground that it does not appear that there was sufficient to support a determination that this party was not in sympathy with the principles of the Republican Party.